In an action to recover on a policy of insurance issued by defendant to plaintiff, and for other relief, the defendant, by permission of this court, appeals from an order of the Appellate Term of the Supreme Court, dated February 16, 1962, which (a) modified an order of the Municipal Court of the City of New York, dated September 21, 1961, which had granted plaintiff’s motion for summary judgment; and (b) reversed the judgment entered on such order in favor of the plaintiff. By its modification, the Appellate Term (a) deleted the amount awarded to plaintiff in the Municipal Court; (b) granted the motion as to the first cause of action only; and (e) directed an assessment of damages thereon. Order of Appellate Term affirmed, with costs. No opinion. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.